IN THE SUPREME COURT OF TEXAS

                                 No. 08-0886

  IN RE  HEI RESOURCES, INC., R.D. TUSETH, RICK STRATTON AND STEVEN HEARNE

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for temporary relief,  filed  October
20, 2008, is granted.  The order dated August 6, 2008, in Cause No.  42,339,
styled Antares  Energy  Company  (USA),  Andrew  Maclachlan,  Inc.,  Adelphi
Energy Texas, Inc., Alpine Drilling Program, LP,  Pacer  Energy,  Ltd.,  and
Index Oil & Gas (USA) LLC v. S. Lavon Evans, Jr.  Operating  Co.,  Inc.,  S.
Lavon Evans, Jr., HEI Resources East OMG  Joint  Venture,  Heartland  Energy
Operating, LP, and HEI Resources,  Inc.,  in  the  23rd  District  Court  of
Wharton County, Texas, is stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., November 24, 2008.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this October 24, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk